Title: To Thomas Jefferson from Robert Smith, 23 March 1807
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Mar 23. 1807
                        
                        The Brig Dolly not belonging to the Navy Dept I return to you Mr Brooks note—I presume she is a
                            Revenue Cutter.
                        The Case of Vail will be duly attended to. His letter
                            of Application I will answer. 
                  Respecty.
                        
                            Rt Smith
                            
                        
                    